               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 1 of 11




 1                                                                           Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
          CHERYL BISHOP,
12                                                          No. 2:20-CV-01375-RSM
                           Plaintiff,
13                                                          STIPULATED PROTECTIVE ORDER
              v.

14        MERRICK GARLAND, ATTORNEY
          GENERAL, DEPARTMENT OF JUSTICE,
15        ALCOHOL, TOBACCO, FIREARMS &
          EXPLOSIVES,
16
                           Defendant.
17
     1.      PURPOSES AND LIMITATIONS
18
             Discovery in this action is likely to involve production of confidential, proprietary, or private
19
     information for which special protection may be warranted. Accordingly, the parties hereby stipulate
20
     to and petition the court to enter the following Stipulated Protective Order. The parties acknowledge
21
     that this agreement is consistent with LCR 26(c). It does not confer blanket protection on all
22
     disclosures or responses to discovery, the protection it affords from public disclosure and use
23

24
     Stipulated Protective Order-1                                                     U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                             P.O Box 8329, 105 E. Pine
                                                                                        Missoula, MT 59807
                                                                                               406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 2 of 11




 1 extends only to the limited information or items that are entitled to confidential treatment under the

 2 applicable legal principles, and it does not presumptively entitle parties to file confidential

 3 information under seal.

 4 2.        “CONFIDENTIAL” MATERIAL

 5           “Confidential” material shall include the following documents and tangible things produced

 6 or otherwise exchanged: (1) medical records and medical information, (2) personnel and

 7 employment-related records of any current or former government employee, (3) tax records, (4)

 8 documents related to any other current or former government employee’s protected activity, (5) law

 9 enforcement sensitive information, and (6) any other records whose release without a protective

10 order would potentially violate the Privacy Act, 5 U.S.C. § 552a.

11 3.        SCOPE

12           The protections conferred by this agreement cover not only confidential material (as defined

13 above), but also (1) any information copied or extracted from confidential material; (2) all copies,

14 excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations,

15 or presentations by parties or their counsel that might reveal confidential material.

16           However, the protections conferred by this agreement do not cover information that is in the

17 public domain or becomes part of the public domain through trial or otherwise.

18 4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19           4.1      Basic Principles. A receiving party may use confidential material that is disclosed or

20 produced by another party or by a non-party in connection with this case only for prosecuting,

21 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

22 categories of persons and under the conditions described in this agreement. Confidential material

23

24
     Stipulated Protective Order-2                                                    U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                            P.O Box 8329, 105 E. Pine
                                                                                       Missoula, MT 59807
                                                                                              406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 3 of 11




 1 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 2 that access is limited to the persons authorized under this agreement.

 3           4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 4 the court or permitted in writing by the designating party, a receiving party may disclose any

 5 confidential material only to:

 6                    (a)      the receiving party’s counsel of record in this action, as well as employees of

 7 counsel to whom it is reasonably necessary to disclose the information for this litigation;

 8                    (b)      the officers, directors, and employees (including in house counsel) of the

 9 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

10 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

11 designated;

12                    (c)      experts and consultants to whom disclosure is reasonably necessary for this

13 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                    (d)      the court, court personnel, and court reporters and their staff;

15                    (e)      copy or imaging services retained by counsel to assist in the duplication of

16 confidential material, provided that counsel for the party retaining the copy or imaging service

17 instructs the service not to disclose any confidential material to third parties and to immediately

18 return all originals and copies of any confidential material;

19                    (f)      during their depositions, witnesses in the action to whom disclosure is

20 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22 transcribed deposition testimony or exhibits to depositions that reveal confidential material must be

23

24
     Stipulated Protective Order-3                                                        U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                                P.O Box 8329, 105 E. Pine
                                                                                           Missoula, MT 59807
                                                                                                  406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 4 of 11




 1 separately bound by the court reporter and may not be disclosed to anyone except as permitted under

 2 this agreement;

 3                    (g)      the author or recipient of a document containing the information or a

 4           custodian or other person who otherwise possessed or knew the information.

 5           4.3      Filing Confidential Material. Before filing confidential material or discussing or

 6 referencing such material in court filings, the filing party shall confer with the designating party to

 7 determine whether the designating party will remove the confidential designation, whether the

 8 document can be redacted, or whether a motion to seal or stipulation and proposed order is

 9 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

10 that will be applied when a party seeks permission from the court to file material under seal.

11 5.        DESIGNATING PROTECTED MATERIAL

12           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party or

13 non-party that designates information or items for protection under this agreement must take care to

14 limit any such designation to specific material that qualifies under the appropriate standards. The

15 designating party must designate for protection only those parts of material, documents, items, or

16 oral or written communications that qualify, so that other portions of the material, documents, items,

17 or communications for which protection is not warranted are not swept unjustifiably within the ambit

18 of this agreement.

19           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

20 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

21 encumber or delay the case development process or to impose unnecessary expenses and burdens on

22 other parties) expose the designating party to sanctions.

23

24
     Stipulated Protective Order-4                                                     U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                             P.O Box 8329, 105 E. Pine
                                                                                        Missoula, MT 59807
                                                                                               406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 5 of 11




 1           If it comes to a designating party’s attention that information or items that it designated for

 2 protection do not qualify for protection, the designating party must promptly notify all other parties

 3 that it is withdrawing the mistaken designation.

 4           5.2      Manner and Timing of Designations. Except as otherwise provided in this agreement

 5 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 6 disclosure or discovery material that qualifies for protection under this agreement must be clearly so

 7 designated before or when the material is disclosed or produced.

 8                    (a)      Information in documentary form: (e.g., paper or electronic documents and

 9 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the

10 designating party must affix the word “CONFIDENTIAL” to each page that contains confidential

11 material. If only a portion or portions of the material on a page qualifies for protection, the

12 producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

13 markings in the margins).

14                    (b)      Testimony given in deposition or in other pretrial proceedings: the parties and

15 any participating non-parties must identify on the record, during the deposition or other pretrial

16 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

19 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information at

20 trial, the issue should be addressed during the pre-trial conference.

21                    (c)      Other tangible items: the producing party must affix in a prominent place on

22 the exterior of the container or containers in which the information or item is stored the word

23

24
     Stipulated Protective Order-5                                                      U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                              P.O Box 8329, 105 E. Pine
                                                                                         Missoula, MT 59807
                                                                                                406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 6 of 11




 1 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the

 2 producing party, to the extent practicable, shall identify the protected portion(s).

 3           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4 designate qualified information or items does not, standing alone, waive the designating party’s right

 5 to secure protection under this agreement for such material. Upon timely correction of a designation,

 6 the receiving party must make reasonable efforts to ensure that the material is treated in accordance

 7 with the provisions of this agreement.

 8 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9           6.1      Timing of Challenges. Any party or non-party may challenge a designation of

10 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

12 or a significant disruption or delay of the litigation, a party does not waive its right to challenge a

13 confidentiality designation by electing not to mount a challenge promptly after the original

14 designation is disclosed.

15           6.2      Meet and Confer. The parties must make every attempt to resolve any dispute

16 regarding confidential designations without court involvement. Any motion regarding confidential

17 designations or for a protective order must include a certification, in the motion or in a declaration or

18 affidavit, that the movant has engaged in a good faith meet and confer conference with other affected

19 parties in an effort to resolve the dispute without court action. The certification must list the date,

20 manner, and participants to the conference. A good faith effort to confer requires a face-to-face

21 meeting or a telephone conference.

22           6.3      Judicial Intervention. If the parties cannot resolve a challenge without court

23 intervention, the designating party may file and serve a motion to retain confidentiality under Local

24
     Stipulated Protective Order-6                                                     U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                             P.O Box 8329, 105 E. Pine
                                                                                        Missoula, MT 59807
                                                                                               406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 7 of 11




 1 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

 2 in any such motion shall be on the designating party. Frivolous challenges, and those made for an

 3 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 4 expose the challenging party to sanctions. All parties shall continue to maintain the material in

 5 question as confidential until the court rules on the challenge.

 6 7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 7 LITIGATION

 8           If a party is served with a subpoena or a court order issued in other litigation that compels

 9 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

10 must:

11                    (a)      promptly notify the designating party in writing and include a copy of the

12 subpoena or court order;

13                    (b)      promptly notify in writing the party who caused the subpoena or order to issue

14 in the other litigation that some or all of the material covered by the subpoena or order is subject to

15 this agreement. Such notification shall include a copy of this agreement; and

16                    (c)      cooperate with respect to all reasonable procedures sought to be pursued by

17 the designating party whose confidential material may be affected.

18 8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

20 material to any person or in any circumstance not authorized under this agreement, the receiving

21 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

22 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

23 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

24
     Stipulated Protective Order-7                                                     U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                             P.O Box 8329, 105 E. Pine
                                                                                        Missoula, MT 59807
                                                                                               406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 8 of 11




 1 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2 Bound” that is attached hereto as Exhibit A.

 3 9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4 MATERIAL

 5           When a producing party gives notice to receiving parties that certain inadvertently produced

 6 material is subject to a claim of privilege or other protection, the obligations of the receiving parties

 7 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 8 modify whatever procedure may be established in an e-discovery order or agreement that provides

 9 for production without prior privilege review. The parties     agree to the entry of a non-waiver order

10 under Fed. R. Evid. 502(d) as set forth herein.

11 10.       NON TERMINATION AND RETURN OF DOCUMENTS

12           Within 60 days after the termination of this action, including all appeals, each receiving party

13 must return all confidential material to the producing party, including all copies, extracts and

14 summaries thereof or destroy them. Alternatively, the parties may agree upon appropriate methods

15 of destruction.

16           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

17 documents filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition

18 and trial exhibits, expert reports, attorney work product, and consultant and expert work product,

19 even if such materials contain confidential material.

20           The confidentiality obligations imposed by this agreement shall remain in effect until a

21 designating party agrees otherwise in writing or a court orders otherwise.

22 ///

23 ///

24
     Stipulated Protective Order-8                                                    U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                            P.O Box 8329, 105 E. Pine
                                                                                       Missoula, MT 59807
                                                                                              406-542-8851
               Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 9 of 11




 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 2 DATED: August 3, 2021                   LEIF M. JOHNSON
                                           Acting United States Attorney
 3
                                           By: s/ Mark Steger Smith
 4                                         By: s/ Randy J. Tanner

 5                                         Mark Steger Smith, #4160
                                           Randy J. Tanner, #11609
 6                                         Special Assistant U. S. Attorneys
                                           U.S. Attorney’s Office
 7                                         105 E. Pine, 2nd Floor
                                           Missoula, MT 59802
 8                                         Phone: (406) 329-4268
                                           FAX: (406) 542-1476
 9                                         Email: mark.smith3@usdoj.gov
                                                  randy.tanner@usdoj.gov
10                                         Attorneys for Defendant
                                           Acting Under Authority Conferred by
11                                         28 U.S.C. 515

12

13 DATED: August 3, 2021                   By: s/ Jesse Wing
                                           Jesse Wing, WSBA #27751
14                                         MacDonald Hoague & Bayless
                                           705 Second Avenue, Suite 1500
15                                         Seattle, Washington 98104
                                           Phone: 206-622-1604
16                                         Email: JesseW@MHB.com
                                           Attorney for Plaintiff
17

18

19

20

21

22

23

24
     Stipulated Protective Order-9                                         U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                 P.O Box 8329, 105 E. Pine
                                                                            Missoula, MT 59807
                                                                                   406-542-8851
              Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 10 of 11




 1           PURSUANT TO STIPULATION, IT IS SO ORDERED

 2           IT IS SO ORDERED that pursuant to the Fed. R. Evid. 502 (d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

 4 in any other court, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney client privilege, attorney work product protection, or any other

 6 privilege or protection recognized by law.

 7

 8           DATED this 4th day of August, 2021.
 9

10

11

12
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24
     Stipulated Protective Order-10                                                U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                         P.O Box 8329, 105 E. Pine
                                                                                    Missoula, MT 59807
                                                                                           406-542-8851
              Case 2:20-cv-01375-RSM Document 14 Filed 08/04/21 Page 11 of 11




 1                                                    EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _________________________________________________ [print or type full name], of

 4 _______________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued

 6 by the United States District Court for the Western District of Washington on [date] in the case of

 7 Cheryl Bishop v. Merrick Garland, et al., Case No. 2:20-CV-01375-RSM. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of

10 contempt. I solemnly promise that I will not disclose in any manner any information or item that is

11 subject to this Stipulated Protective Order to any person or entity except in strict compliance with the

12 provisions of this order.

13           I further agree to submit to the jurisdiction of the United States District Court for the Western

14 District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order,

15 even if such enforcement proceedings occur after termination of this action.

16 Date: ___________________________

17 City and State where sworn and signed: _________________________

18 Printed name: ____________________

19 Signature: _______________________

20

21

22

23

24
     Stipulated Protective Order-11                                                   U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                            P.O Box 8329, 105 E. Pine
                                                                                       Missoula, MT 59807
                                                                                              406-542-8851
